DETAILED ACTION
This action is responsive to communications filed on September 23, 2020. 
Claims 1, 3-8, and 10-20 are pending.
Claims 1 and 8 are independent claims.
		
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWABLE SUBJECT MATTER
	Claims 1-3-8, and 10-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1 and 8, the claimed invention is directed to a system and method for organizing and presenting digital flyers. More specifically, the claimed invention includes assigning at a flyer stack server a plurality of digital flyers to a flyer stack, the plurality of digital flyers assigned to the flyer stack selected from a larger plurality of digital flyers, wherein the assigning the plurality of digital flyers to the flyer stack comprises: determining a relevancy score for each digital flyer of the larger plurality of digital flyers based on a contextual relevancy of the respective digital flyer to a stack definition of the flyer stack, and assigning a digital flyer from the larger plurality of digital flyers to the flyer 
Relevant prior art of record includes Csaszar et al., US Patent Application Publication no. US 2003/0233422 (“Csaszar”). Csaszar teaches a network-based system that allows creation, storage and distribution of digital objects that employ a flyer or postcard metaphor. Para. 0032. The flyer is a compound digital object that may include: descriptive text elements, illustrative images, numeric descriptors, and other possible digital components. Id. Additionally the flyers may be standalone, or a leading flyer may be associated with one or more fleet member flyers that are united by a common theme. Id. Further, not explicitly present, in the Primary Object. For instance, a user comment or a Para. 0058. 
Csaszar, alone or in combination with other prior art of record, fails to teach or fairly suggest assigning at a flyer stack server a plurality of digital flyers to a flyer stack, the plurality of digital flyers assigned to the flyer stack selected from a larger plurality of digital flyers, wherein the assigning the plurality of digital flyers to the flyer stack comprises: determining a relevancy score for each digital flyer of the larger plurality of digital flyers based on a contextual relevancy of the respective digital flyer to a stack definition of the flyer stack, and assigning a digital flyer from the larger plurality of digital flyers to the flyer stack when the determined relevancy score exceeds a threshold relevancy value, determine an availability of each of the plurality of digital flyers assigned to the flyer stack based on a location and timing of the respective digital flyers, determining at the flyer stack server a flyer score for each of the plurality of digital flyers assigned to the flyer stack based on one or more of: flyer quality, flyer popularity, popularity of merchant associated with flyer, budget for flyer, and revenue of flyer, ordering each of the plurality of digital flyers assigned to the flyer stack in an order that they are to appear, providing from the flyer stack server stack information indicative of the available digital flyers assigned to the flyer stack and the determined flyer score associated with the digital flyers to the communication device display to a user, receiving a user selection from the communication device of a digital flyer for viewing among the available digital flyers, and providing the selected digital flyer to the communication device.
Accordingly, the recited subject matter of claims 1 and 8 is allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176